Title: To Thomas Jefferson from Lucy Ludwell Paradise, 2 June 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



My Dear Sir
Margaret St. No. 15 Cavendish Sqr.London Tuesday June ye 2d. 1789

This Letter I beg Mr. P. may Not see. I am extremely sorry to tell your Excellency that Mr. Young the Attorney has not finished the Deed; Indeed, I feel greatly at his being so long about it, well knowing what trouble you must have with Mr. P. It convinces your Excellency No person is to blame, but himself. I hope that your Excellency will have the goodness, (If you do Not go to America this year) to write very Strongly to Colo. Nath. Burwell, My  Steward, and any other Gentlemen you think can serve Me; to interest themselves in My affairs. I am not the first Woman, that has been cursed with a Drunkard I know your Excellency will say. I acknowledge it; but then, those Women, May have had friends that took them Under their Protection. I stand alone, the greater My Misfortune. What, I would beg of your Excellency is, to assist Me with your advice from time to time and to write to General W. and tell him what my situation is, and to see, after the Debts are paid if I could take Possession of all My Property in Virginia during the Life of Mr. P. If that can be contrived, I am safe, and then, shall be happy. Something of this Sort ought to be done and that as soon as possible. This is the Protection, I want from your Excellency and My Country. Every person that comes from Paris talk about his Drinking and that every person there laughs at him.—I pray God to preserve my Dear Friends the Miss Jeffersons from Such a Husband. I beg you will have the goodness to give My Affectionate Love to them, and My best Compliments to Mr. Short if he is returned. Dr. Bancroft behaves to Me with the greatest kindness; Indeed I am over-powered, and tears falls from My Eyes when I think of Yours and the Doctors goodness to Me. But how, I shall ever return such Godlike Goodness, I know Not. I have here only one Friend, who I value sincerely. It is Mr. Freire the Chargé des affairé of Portugal to him; I have told openly your Excellencies great goodness. He is I assure you My Dear Sir a very Amiable and wise Man; He greatly respects and esteems you, and is a very sincere friend to America. He would do any thing in his power to serve our Dear Country. If a Minister was to be sent to America from Portugal, I wish they would send him. Adieu My Dear Sir I am with the Greatest Gratitude esteem and respect Your Humbl. Servt. and Friend,

Lucy Paradise

